86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis HOLT, Jr., Plaintiff-Appellant,v.Mohammed KALIMI, in his official and individual capacity;James Poland, in his official and individual capacity;Linda Corey, in her official and individual capacity;Margaret Biber, in her official and individual capacity;William Dewey, in his official capacity, Defendants-Appellees.
No. 95-3100.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert E. Payne, District Judge.  (CA-95-355).
E.D.Va.
DISMISSED.
Curtis Holt, Jr., Appellant Pro Se.  David Lee Ross, Jean Freeman Reed, VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.   Holt v. Kalimi, No. CA-95-355 (E.D.Va. Nov. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED